The case of Chapman v. Wacaser, 64 N.C. 53, cited, approved and distinguished from the principal case.
In Chapman v. Wacaser 64 N.C. 532, the words in the bond were, "Ten days after peace is made between the United States and the Confederate States," c., And it was held that the bond was payable ten days after the war ended and peace existed, without regard to the manner in which peace was brought about. The Court were not unanimous in that opinion, but we adhere to it. In that case it is said, that if the bond had been as this is, in the words of the Confederate Treasury notes, the decision would have been different.
In the case before us the words of the bond are, "six months after the ratification of a treaty of peace between the United States and the Confederate States," c. And the question is, whether the event, upon which the bond is payable, has happened?
It is to be observed that the language of this bond is the language of the Confederate Treasury notes, which were circulating as money. And the plain and universally understood meaning of the Treasury notes was, that if the Confederate States obtained independence, then their notes would be paid, otherwise not. These notes were in the hands of everybody and their language was as familiar as the meaning was plain. It cannot be doubted, therefore, that when the parties to this note adopted the language of the Confederate Treasury notes, they adopted their well understood meaning. The language is plain, that the bond is payable after the ratification of a treaty of peace, c.
There has been no treaty and no ratification. Peace exists, to be sure, but not by a ratification of a treaty, nor yet by the independence of the Confederate States, which was the thing contemplated; and so the condition precedent has not been performed, and can never be.
THERE IS NO ERROR.                   Judgment affirmed. *Page 231